 Case 2:20-cv-13361-BAF-CI ECF No. 40, PageID.239 Filed 04/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DORIAN TREVOR SYKES,
#31185-039,

       Plaintiff,                                       Civil Action No. 20-CV-13361

vs.                                                     HON. BERNARD A. FRIEDMAN

GENESEE COUNTY, et al.,

      Defendants.
________________________/

                    ORDER ACCEPTING MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION

              This matter is presently before the Court on plaintiff’s motion for immediate

injunctive relief [docket entry 4] and plaintiff’s motion for summary judgment [docket entry

21]. Magistrate Judge Curtis Ivy Jr. has issued a Report and Recommendation (“R&R”) in

which he recommends that both motions be denied. No party has objected to the R&R and

the objection period has expired. The Court has reviewed these motions and the R&R and

agrees with the magistrate judge’s analysis and recommendation. Accordingly,



              IT IS ORDERED that Magistrate Judge Ivy’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court [docket entry 30].



              IT IS FURTHER ORDERED that plaintiff’s motion for immediate injunctive

relief is denied [docket entry 4].
  Case 2:20-cv-13361-BAF-CI ECF No. 40, PageID.240 Filed 04/12/21 Page 2 of 2




                 IT IS FURTHER ORDERED that plaintiff’s motion for summary judgment is

denied without prejudice [docket entry 21].




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: April 12, 2021                                 Senior United States District Judge
       Detroit, Michigan


                                          CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on April 12, 2021.

 Dorian Trevor Sykes #31185-039                        s/Johnetta M. Curry-Williams
 Milan Federal Correctional Institution                Case Manager
 Inmate Mail/Parcels
 P.O. BOX 1000
 MILAN, MI 48160




                                                         2
